



COUR DAPPEL DE LONTARIO

RÉFÉRENCE: R. c. Parisien, 2016 ONCA 864

DATE: 20161117

DOSSIER: C61381

Les juges Weiler, Rouleau et
    Roberts

ENTRE

Sa Majesté la Reine

Intimée

et

Lisette Parisien

Appelante

Pierre-Etienne Daignault, pour
    lappelante

Davin Michael Garg, pour lintimée

Date de laudience : le 8
    novembre 2016

En appel de la condamnation prononcée le
    4 mai 2015 et de la peine imposée le 10 novembre 2015 par le juge Michel Z. Charbonneau
    de la Cour supérieure de justice, siégeant sans jury.

INSCRIPTION

[1]

Le juge de première instance a déclaré
    lappelante coupable de fraude dépassant 5 000 $.

[2]

Largument principal de lappelante est que le
    juge de première instance a commis une erreur de droit en omettant daborder
    expressément la question de savoir si une personne raisonnable serait davis
    que la conduite de lappelante démontrait une fraude par moyen dolosif.
    Spécifiquement, lappelante maintient que la complexité du système et des
    règles du Programme ontarien de soutien aux personnes handicapées
    (« POSPH ») ainsi que le fait quil y ait fréquemment des erreurs
    dans les paiements font en sorte quune personne raisonnable ne serait pas
    davis que le délai de quelques mois pour informer le ministère de la réception
    dun remboursement constitue un acte malhonnête.

[3]

Nous ne donnons pas raison à lappelante. Le
    juge de première instance a correctement énoncé les principes de droit pertinents,
    y compris que « la jurisprudence définit autre moyen dolosif simplement
    comme un acte quune personne raisonnable considèrerait comme un acte
    malhonnête. »

[4]

Ensuite, il a correctement appliqué ces
    principes aux circonstances de lappelante, y compris sa connaissance des
    obligations imposées par le système de POSPH et des autres programmes daide
    sociale différents quelle recevait.

[5]

Il est clairement établi par la preuve que:

·

lappelante avait été informée à quelques reprises de son obligation
    dinformer le ministère le plus tôt possible de tout revenu additionnel reçu;

·

elle a reçu un paiement denviron 9 500 $ du régime de
    pension du Canada;

·

elle est demeurée muette quant à ce revenu et cela pour plus de cinq
    mois; et

·

le même jour quelle a reçu le paiement, elle a retiré la somme de
    son compte bancaire.

[6]

Ce nest que cinq ou six mois plus tard quelle a
    divulgué le montant reçu lors dune convocation aléatoire au ministère pour une
    mise à jour de son dossier.

[7]

Fondé sur ces faits, le juge a conclu que le
    retard à divulguer était en toute connaissance de cause et constituait un acte malhonnête.
    Cette conduite constituait un risque de préjudice aux intérêts pécuniaires du ministère.
    Il était loisible au juge de conclure de cette manière. Lappel est rejeté.

« K.M.
    Weiler j.c.a. »

« Paul
    Rouleau j.c.a. »

« L.B.
    Roberts j.c.a. »


